Exhibit 10.22
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
     THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is
effective as of January 1, 2010 (the “Effective Date”), by and between FIDELITY
NATIONAL FINANCIAL, INC., a Delaware corporation (the “Company”), and MICHAEL L.
GRAVELLE (the “Employee”). In consideration of the mutual covenants and
agreements set forth herein, the parties agree as follows:
     1. Purpose. This Agreement amends and restates, in its entirety, the
obligations of the parties under the agreement between the Company and the
Employee, dated as of October 24, 2006, as amended by that certain Amended and
Restated Employment Agreement dated as of July 2, 2008 (the “Prior Agreement”).
The purpose of this Agreement is to recognize the Employee’s significant
contributions to the overall financial performance and success of the Company
and to provide a single, integrated document which shall provide the basis for
the Employee’s continued employment by the Company.
     2. Employment and Duties. Subject to the terms and conditions of this
Agreement, the Company agrees to continue to employ the Employee to serve in an
executive capacity as Executive Vice President, General Counsel and Corporate
Secretary. The Employee accepts such continued employment and agrees to
undertake and discharge the duties, functions and responsibilities commensurate
with the aforesaid position and such other duties, functions and
responsibilities as may be prescribed from time to time by the Chief Executive
Officer (the “CEO”) or the Chairman of the Board of Directors of the Company.
Except as expressly provided in Subsection 13(c), the Employee shall devote
approximately half of his business time, attention and effort to the performance
of his duties hereunder and, except has described below, shall not engage in any
business, profession or occupation, for compensation or otherwise without the
express written consent of the CEO, other than personal, personal investment,
charitable, or civic activities or other matters that do not conflict with the
Employee’s duties. The Company acknowledges and agrees that Employee is now and
may continue to serve as an officer of Fidelity National Information Services,
Inc. and other non-competitor companies.
     3. Term. The term of this Agreement shall commence on the Effective Date
and shall continue for a period of three (3) years ending on the third
anniversary of the Effective Date or, if later, ending on the last day of any
extension made pursuant to the next sentence, subject to prior termination as
set forth in Section 8 (such term, including any extensions pursuant to the next
sentence (the “Employment Term”). The Employment Term shall be extended
automatically for one (1) additional year on the first anniversary of the
Effective Date and for an additional year each anniversary thereafter unless and
until either party gives written notice to the other not to extend the
Employment Term before such extension would be effectuated. Notwithstanding any
termination of the Employment Term or the Employee’s employment, the Employee
and the Company agree that Sections 8 through 28 shall remain in effect until
all parties’ obligations and benefits are satisfied thereunder.
     4. Salary. During the Employment Term, the Company shall pay the Employee a
base salary at an annual rate, before deducting all applicable withholdings, of
no less than

 



--------------------------------------------------------------------------------



 



$230,000 per year, payable at the time and in the manner dictated by the
Company’s standard payroll policies. Such minimum annual base salary may be
periodically reviewed and increased (but not decreased without the Employee’s
express written consent) at the discretion of the Compensation Committee of the
Board of Directors (the “Committee”) to reflect, among other matters, cost of
living increases and performance results (such annual base salary, including any
increases pursuant to this Section 4, the “Annual Base Salary”).
     5. Other Compensation and Fringe Benefits. In addition to any executive
bonus, pension, deferred compensation and long-term incentive plans which the
Company or an affiliate of the Company may from time to time make available to
the Employee, the Employee shall be entitled to the following during the
Employment Term:

  (a)   the standard Company benefits enjoyed by provided by Company to
executives with the same corporate title (i.e., Executive Vice President);    
(b)   medical and other insurance coverage (for the Employee and any covered
dependents) provided by the Company;     (c)   eligibility to elect and purchase
supplemental disability insurance sufficient to provide two-thirds of the
Employee’s pre-disability Annual Base Salary;     (d)   an annual incentive
bonus opportunity under the Company’s annual incentive plan (“Annual Bonus
Plan”) for each calendar year included in the Employment Term, with such
opportunity to be earned based upon attainment of performance objectives
established by the Committee (“Annual Bonus”). The Employee’s target Annual
Bonus under the Annual Bonus Plan shall be no less than 100% of the Employee’s
Annual Base Salary, with a maximum of up to 200% of the Employee’s Annual Base
Salary (collectively, the target and maximum are referred to as the “Annual
Bonus Opportunity”). The Employee’s Annual Bonus Opportunity may be periodically
reviewed and increased (but not decreased without the Employee’s express written
consent) at the discretion of the Committee. The Annual Bonus shall be paid no
later than the March 15th first following the calendar year to which the Annual
Bonus relates. Unless provided otherwise herein or the Committee determines
otherwise, no Annual Bonus shall be paid to the Employee unless the Employee is
employed by the Company, or an affiliate thereof, on the Annual Bonus payment
date; and     (e)   participation in the Company’s equity incentive plans and
all other benefits and incentive opportunities customarily provided by Company
to executives with the same corporate title (i.e., Executive Vice President).

     6. Vacation. For and during each calendar year within the Employment Term,
the Employee shall be entitled to reasonable paid vacation periods consistent
with the Employee’s position and in accordance with the Company’s standard
policies, or as the Committee may approve. In addition, the Employee shall be
entitled to such holidays consistent with the Company’s standard policies or as
the Board of Directors (the “Board”) or the Committee may approve.

2



--------------------------------------------------------------------------------



 



     7. Expense Reimbursement. In addition to the compensation and benefits
provided herein, the Company shall, upon receipt of appropriate documentation,
reimburse the Employee each month for his reasonable travel, lodging,
entertainment, promotion and other ordinary and necessary business expenses to
the extent such reimbursement is permitted under the Company’s expense
reimbursement policy.
     8. Termination of Employment. The Company or the Employee may terminate the
Employee’s employment at any time and for any reason in accordance with
Subsection 8(a) below. The Employment Term shall be deemed to have ended on the
last day of the Employee’s employment. The Employment Term shall terminate
automatically upon the Employee’s death.

  (a)   Notice of Termination. Any purported termination of the Employee’s
employment (other than by reason of death) shall be communicated by written
Notice of Termination (as defined herein) from one party to the other in
accordance with the notice provisions contained in Section 25. For purposes of
this Agreement, a “Notice of Termination” shall mean a notice that indicates the
Date of Termination (as that term is defined in Subsection 8(b)) and, with
respect to a termination due to Disability (as that term is defined in
Subsection 8(e)), Cause (as that term is defined in Subsection 8(d)), or Good
Reason (as that term is defined in Subsection 8(f)), sets forth in reasonable
detail the facts and circumstances that are alleged to provide a basis for such
termination. A Notice of Termination from the Company shall specify whether the
termination is with or without Cause or due to the Employee’s Disability. A
Notice of Termination from the Employee shall specify whether the termination is
with or without Good Reason.     (b)   Date of Termination. For purposes of this
Agreement, “Date of Termination” shall mean the date specified in the Notice of
Termination (but in no event shall such date be earlier than the thirtieth
(30th) day following the date the Notice of Termination is given) or the date of
the Employee’s death. Notwithstanding the foregoing, in no event shall the Date
of Termination occur until the Employee experiences a “separation of service”
within the meaning of Code Section 409A (as defined in Section 28 of the
Agreement), and notwithstanding anything contained herein to the contrary, the
date on which such separation from service takes place shall be the “Date of
Termination,” and all references herein to a “termination of employment” (or
words of similar meaning) shall mean a “separation of service” within the
meaning of Code Section 409A.     (c)   No Waiver. The failure to set forth any
fact or circumstance in a Notice of Termination, which fact or circumstance was
not known to the party giving the Notice of Termination when the notice was
given, shall not constitute a waiver of the right to assert such fact or
circumstance in an attempt to enforce any right under or provision of this
Agreement.     (d)   Cause. For purposes of this Agreement, a termination for
“Cause” means a termination of the Employee’s employment by the Company based
upon the Employee’s: (i) persistent failure to perform duties consistent with a
commercially

3



--------------------------------------------------------------------------------



 



      reasonable standard of care (other than due to a physical or mental
impairment or due to an action or inaction directed by the Company that would
otherwise constitute Good Reason); (ii) willful neglect of duties (other than
due to a physical or mental impairment or due to an action or inaction directed
by the Company that would otherwise constitute Good Reason); (iii) conviction
of, or pleading nolo contendere to, criminal or other illegal activities
involving dishonesty or moral turpitude; (iv) material breach of this Agreement;
(v) material breach of the Company’s business policies, accounting practices or
standards of ethics; or (vi) failure to materially cooperate with or impeding an
investigation authorized by the Board. Provided, however, that the Employee
shall have been given a thirty (30) day period following the receipt by the
Employee of the Notice of Termination to cure any act or omission that
constitutes Cause, if capable of cure, prior to termination.     (e)  
Disability. For purposes of this Agreement, a termination based upon
“Disability” means a termination by the Company based upon the Employee’s
entitlement to long-term disability benefits under the Company’s long-term
disability plan or policy, as the case may be, as in effect on the Date of
Termination; provided, however, that if the Employee is not a participant in the
Company’s long-term disability plan or policy on the Date of Termination, he
shall still be considered terminated based upon Disability if he would have been
entitled to benefits under the Company’s long-term disability plan or policy had
he been a participant on his Date of Termination.     (f)   Good Reason. For
purposes of this Agreement, a termination for “Good Reason” means a termination
by Employee based upon the occurrence (without Employee’s express written
consent) of any of the following:

  (i)   a material adverse change in Employee’s position or title, or a material
diminution in Employee’s managerial authority, duties or responsibilities or the
conditions under which such duties or responsibilities are performed (e.g., a
material reduction in the number or scope of department(s), functional group(s)
or personnel over which Employee has managerial authority);     (ii)   a
material adverse change in the position to whom Employee reports (e.g., CEO and
Chairman), or a material diminution in the managerial authority, duties or
responsibilities of the person in that position;     (iii)   a material change
in the geographic location of Employee’s principal working location (currently,
601 Riverside Avenue, Jacksonville, Florida), which Company has determined to be
a relocation of more than thirty-five (35) miles;     (iv)   a material
diminution in Employee’s Annual Base Salary or Annual Bonus Opportunity; or

4



--------------------------------------------------------------------------------



 



  (v)   a material breach by Company of any of its obligations under this
Agreement.

  (g)   Notwithstanding the foregoing, Employee being placed on a paid leave for
up to sixty (60) days pending a determination of whether there is a basis to
terminate Employee for Cause shall not constitute Good Reason. Employee’s
continued employment shall not constitute consent to, or a waiver of rights with
respect to, any act or failure to act constituting Good Reason hereunder;
provided, however, that no such event described above shall constitute Good
Reason unless: (1) Employee gives Notice of Termination to Company specifying
the condition or event relied upon for such termination within ninety (90) days
of the initial existence of such event and (2) Company fails to cure the
condition or event constituting Good Reason within thirty (30) days following
receipt of Employee’s Notice of Termination.

     9. Obligations of the Company Upon Termination.

  (a)   Termination by the Company for a Reason Other than Cause, Death or
Disability and Termination by the Employee for Good Reason. If the Employee’s
employment is terminated by: (1) the Company for any reason other than Cause,
Death or Disability; or (2) the Employee for Good Reason:

  (i)   the Company shall pay the Employee the following (collectively, the
“Accrued Obligations”): (A) within five (5) business days after the Date of
Termination, any earned but unpaid Annual Base Salary; (B) within a reasonable
time following submission of all applicable documentation, any expense
reimbursement payments owed to the Employee for expenses incurred prior to the
Date of Termination; and (C) no later than March 15th of the year in which the
Date of Termination occurs, any earned but unpaid Annual Bonus payments relating
to the calendar year prior to the year in which the Date of Termination occurs;
    (ii)   the Company shall pay the Employee no later than March 15th of the
calendar year following the year in which the Date of Termination occurs, a
prorated Annual Bonus based upon the actual Annual Bonus that would have been
earned by the Employee for the year in which the Date of Termination occurs
(based upon the target Annual Bonus Opportunity in the year in which the Date of
Termination occurred, or the prior year if no target Annual Bonus Opportunity
has yet been determined, and the actual satisfaction of the applicable
performance measures, but ignoring any requirement under the Annual Bonus plan
that the Employee must be employed on the payment date) multiplied by the
percentage of the calendar year completed before the Date of Termination;    
(iii)   the Company shall pay the Employee, no later than the sixty-fifth (65th)
calendar day after the Date of Termination, a lump-sum payment equal to 200% of
the sum of: (A) the Employee’s Annual Base Salary in effect

5



--------------------------------------------------------------------------------



 



      immediately prior to the Date of Termination (disregarding any reduction
in Annual Base Salary to which the Employee did not expressly consent in
writing); and (B) the highest Annual Bonus paid to the Employee by the Company
within the three (3) years preceding his termination of employment or, if
higher, the target Annual Bonus Opportunity in the year in which the Date of
Termination occurs;     (iv)   all stock option, restricted stock and other
equity-based incentive awards granted by the Company that were outstanding but
not vested as of the Date of Termination shall become immediately vested and/or
payable, as the case may be, unless the equity incentive awards are based upon
satisfaction of performance criteria (not based solely on the passage of time);
in which case, they will only vest pursuant to their express terms, provided,
however, that any such equity awards that are vested pursuant to this provision
and that constitute a non-qualified deferred compensation arrangement within the
meaning of Code Section 409A shall be paid or settled on the earliest date
coinciding with or following the Date of Termination that does not result in a
violation of or penalties under Section 409A; and     (v)   the Company shall
provide the Employee with certain continued welfare benefits as follows:

  (a)   Any life insurance coverage provided by the Company shall terminate at
the same time as life insurance coverage would normally terminate for any other
employee that terminates employment with the Company, and the Employee shall
have the right to convert that life insurance coverage to an individual policy
under the regular rules of the Company’s group policy. In addition, if the
Employee is covered under or receives life insurance coverage provided by the
Company on the Date of Termination, then within sixty-five (65) days after the
Date of Termination, the Company shall pay the Employee a lump sum cash payment
equal to thirty-six (36) monthly life insurance premiums based on the monthly
premiums that would be due assuming that the Employee had converted his Company
life insurance coverage that was in effect on the Notice of Termination into an
individual policy.     (b)   As long as the Employee pays the full monthly
premiums for COBRA coverage, the Company shall provide the Employee and, as
applicable, the Employee’s eligible dependents with continued medical and dental
coverage, on the same basis as provided to the Company’s active executives and
their dependents until the earlier of: (i) three (3) years after the Date of
Termination; or (ii) the date the Employee is first eligible for medical and
dental coverage (without pre-existing condition limitations) with a subsequent
employer. In addition, within sixty-five (65) days after the Date

6



--------------------------------------------------------------------------------



 



      of Termination, the Company shall pay the Employee a lump sum cash payment
equal to thirty-six (36) monthly medical and dental COBRA premiums based on the
level of coverage in effect for the Employee (e.g., employee only or family
coverage) on the Date of Termination.

  (b)   Termination by the Company for Cause and by the Employee without Good
Reason. If the Employee’s employment is terminated (i) by the Company for Cause
or (ii) by the Employee without Good Reason, the Company’s only obligation under
this Agreement shall be payment of any Accrued Obligations.     (c)  
Termination due to Death or Disability. If the Employee’s employment is
terminated due to death or Disability, the Company shall pay the Employee (or to
the Employee’s estate or personal representative in the case of death), within
sixty-five (65) days after the Date of Termination: (i) any Accrued Obligations.
In addition, the Company shall pay to Employee (or to the Employee’s estate or
personal representative in the case of death) no later than sixty-five
(65) calendar days after the Date of Termination a prorated Annual Bonus based
upon the target Annual Bonus opportunity in the year in which the Date of
Termination occurred (or the prior year if no target Annual Bonus Opportunity
has yet been determined) multiplied by the percentage of the calendar year
completed before the Date of Termination, plus (ii) the unpaid portion of the
Annual Base Salary for the remainder of the Employment Term.     (d)   Six-Month
Delay. To the extent the Employee is a “specified employee,” as defined in
Section 409A(a)(2)(B)(i) of the Internal Revenue Code of 1986, as amended (the
“Code”) and the regulations and other guidance promulgated thereunder and any
elections made by the Company in accordance therewith, notwithstanding the
timing of payment provided in any other Section of this Agreement, no payment,
distribution or benefit under this Agreement that constitutes a distribution of
deferred compensation (within the meaning of Treasury
Regulation Section 1.409A-1(b)) upon separation from service (within the meaning
of Treasury Regulation Section 1.409A-1(h)), after taking into account all
available exemptions, that would otherwise be payable, distributable or settled
during the six (6) month period after separation from service, will be made
during such six (6) month period, and any such payment, distribution or benefit
will instead be paid on the first business day after such six (6) month period,
provided, however, that if the Employee dies following the Date of Termination
and prior to the payment, distribution, settlement or provision of any payments,
distributions or benefits delayed on account of Code Section 409A, such
payments, distributions or benefits shall be paid or provided to the personal
representative of the Employee’s estate within 30 days after the date of
Employee’s death.

     10. Excise Taxes. If any payments or benefits paid or provided or to be
paid or provided to the Employee or for Employee’s benefit pursuant to the terms
of this Agreement or otherwise in connection with, or arising out of, his
employment with the Company or its

7



--------------------------------------------------------------------------------



 



subsidiaries or the termination thereof (a “Payment” and, collectively, the
“Payments”) would be subject to the excise tax imposed by Section 4999 of the
Code (the “Excise Tax”), then, Employee may elect for such Payments to be
reduced to one dollar less than the amount that would constitute a “parachute
payment” under Section 280G of the Code (the “Scaled Back Amount”). Any such
election must be in writing and delivered to the Company within thirty (30) days
after the Date of Termination. If Employee does not elect to have Payments
reduced to the Scaled Back Amount, Employee shall be responsible for payment of
any Excise Tax resulting from the Payments and Employee shall not be entitled to
a gross-up payment under this Agreement or any other for such Excise Tax. If the
Payments are to be reduced, they shall be reduced in the following order of
priority: (i) first from cash compensation, (ii) next from equity compensation,
then (iii) pro-rata among all remaining Payments and benefits. To the extent
there is a question as to which Payments within any of the foregoing categories
are to be reduced first, the Payments that will produce the greatest present
value reduction in the Payments with the least reduction in economic value
provided to Employee shall be reduced first. Notwithstanding the order of
priority of reduction set forth above, the Employee may include in the
Employee’s election for a Scaled Back Amount a change to the order of such
Payment reduction. The Company shall follow such revised reduction order, if and
only if, the Company, in its sole judgment, determines such change does not
violate the provisions of Code Section 409A.
     11. Non-Delegation of the Employee’s Rights. The obligations, rights and
benefits of the Employee hereunder are personal and may not be delegated,
assigned or transferred in any manner whatsoever, nor are such obligations,
rights or benefits subject to involuntary alienation, assignment or transfer.
     12. Confidential Information. The Employee acknowledges that he will occupy
a position of trust and confidence and will have access to and learn substantial
information about the Company and its affiliates and their operations that is
confidential or not generally known in the industry including, without
limitation, information that relates to purchasing, sales, customers, marketing,
and the financial positions and financing arrangements of the Company and its
affiliates. The Employee agrees that all such information is proprietary or
confidential, or constitutes trade secrets and is the sole property of the
Company and/or its affiliates, as the case may be. The Employee will keep
confidential, and will not reproduce, copy or disclose to any other person or
firm, any such information or any documents or information relating to the
Company’s or its affiliates’ methods, processes, customers, accounts, analyses,
systems, charts, programs, procedures, correspondence or records, or any other
documents used or owned by the Company or any of its affiliates, nor will the
Employee advise, discuss with or in any way assist any other person, firm or
entity in obtaining or learning about any of the items described in this
Section 12. Accordingly, the Employee agrees that during the Employment Term and
at all times thereafter he will not disclose, or permit or encourage anyone else
to disclose, any such information, nor will he utilize any such information,
either alone or with others, outside the scope of his duties and
responsibilities with the Company and its affiliates.
     13. Non-Competition.

  (a)   During Employment Term. The Employee agrees that, during the Employment
Term, he will devote such business time, attention and energies reasonably
necessary to the diligent and faithful performance of the services to the
Company

8



--------------------------------------------------------------------------------



 



      and its affiliates, and he will not engage in any way whatsoever, directly
or indirectly, in any business that is a direct competitor with the Company’s or
its affiliates’ principal business, nor solicit customers, suppliers or
employees of the Company or affiliates on behalf of, or in any other manner work
for or assist any business which is a direct competitor with the Company’s or
its affiliates’ principal business. In addition, during the Employment Term, the
Employee will undertake no planning for or organization of any business activity
competitive with the work he performs as an employee of the Company, and the
Employee will not combine or conspire with any other employee of the Company or
any other person for the purpose of organizing any such competitive business
activity.     (b)   After Employment Term. The parties acknowledge that the
Employee will acquire substantial knowledge and information concerning the
business of the Company and its affiliates as a result of his employment. The
parties further acknowledge that the scope of business in which the Company and
its affiliates are engaged as of the Effective Date is national and very
competitive and one in which few companies can successfully compete. Competition
by the Employee in that business after the Employment Term would severely injure
the Company and its affiliates. Accordingly, for a period of one (1) year after
the Employee’s employment terminates for any reason whatsoever, except as
otherwise stated herein below, the Employee agrees: (i) not to become an
employee, consultant, advisor, principal, partner or substantial shareholder of
any firm or business that directly competes with the Company or its affiliates
in their principal products and markets; and (ii), on behalf of any such
competitive firm or business, not to solicit any person or business that was at
the time of such termination and remains a customer or prospective customer, a
supplier or prospective supplier, or an employee of the Company or an affiliate.
Notwithstanding any of the foregoing provisions to the contrary, the Employee
shall not be subject to the restrictions set forth in this Subsection 13(b) if
the Employee’s employment is terminated by the Company without Cause.     (c)  
Exclusion. Working, directly or indirectly, for any of the following entities
shall not be considered competitive to the Company or its affiliates for the
purpose of this Section 13: (i) Fidelity National Information Services, Inc.,
its affiliates or their successors; or (ii) the Company, its affiliates or their
successors if this Agreement is assumed by a third party as contemplated in
Section 21.

     14. Return of Company Documents. Upon termination of the Employment Term,
the Employee shall return immediately to the Company all records and documents
of or pertaining to the Company or its affiliates and shall not make or retain
any copy or extract of any such record or document, or any other property of the
Company or its affiliates.
     15. Improvements and Inventions. Any and all improvements or inventions
that the Employee may make or participate in during the Employment Term, unless
wholly unrelated to the business of the Company and its affiliates and not
produced within the scope of the Employee’s employment hereunder, shall be the
sole and exclusive property of the Company. The Employee shall, whenever
requested by the Company, execute and deliver any and all

9



--------------------------------------------------------------------------------



 



documents that the Company deems appropriate in order to apply for and obtain
patents or copyrights in improvements or inventions or in order to assign and/or
convey to the Company the sole and exclusive right, title and interest in and to
such improvements, inventions, patents, copyrights or applications.
     16. Actions. The parties agree and acknowledge that the rights conveyed by
this Agreement are of a unique and special nature and that the Company will not
have an adequate remedy at law in the event of a failure by the Employee to
abide by its terms and conditions, nor will money damages adequately compensate
for such injury. Therefore, it is agreed between and hereby acknowledged by the
parties that, in the event of a breach by the Employee of any of the obligations
of this Agreement, the Company shall have the right, among other rights, to
damages sustained thereby and to obtain an injunction or decree of specific
performance from any court of competent jurisdiction to restrain or compel the
Employee to perform as agreed herein. Nothing herein shall in any way limit or
exclude any other right granted by law or equity to the Company.
     17. Release. Notwithstanding any provision herein to the contrary, the
Company may require that, prior to payment of any amount or provision of any
benefit under Section 9 (other than due to the Employee’s death), the Employee
shall have executed a complete release of the Company and its affiliates and
related parties in such form as is reasonably required by the Company, and any
waiting periods contained in such release shall have expired; provided, however,
that such release shall not apply to the Employee’s rights under the benefit
plans and programs of the Company and its affiliates, which rights shall be
determined in accordance with the terms of such plans and programs. With respect
to any release required to receive payments owed pursuant to Section 9, the
Company must provide the Employee with the form of release no later than seven
(7) days after the Date of Termination and the release must be signed by the
Employee and returned to the Company, unchanged, effective and irrevocable, no
later than sixty (60) days after the Date of Termination.
     18. No Mitigation. The Company agrees that, if the Employee’s employment
hereunder is terminated during the Employment Term, the Employee is not required
to seek other employment or to attempt in any way to reduce any amounts payable
to the Employee by the Company hereunder. Further, the amount of any payment or
benefit provided for hereunder (other than pursuant to Subsection 9(a)(v)
hereof) shall not be reduced by any compensation earned by the Employee as the
result of employment by another employer, by retirement benefits or otherwise.
     19. Entire Agreement and Amendment. This Agreement embodies the entire
agreement and understanding of the parties hereto in respect of the subject
matter of this Agreement, and supersedes and replaces all prior agreements,
understandings and commitments with respect to such subject matter, including
without limitation the Prior Agreement. This Agreement may be amended only by a
written document signed by both parties to this Agreement.
     20. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Florida, excluding any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the

10



--------------------------------------------------------------------------------



 



substantive law of another jurisdiction. Any litigation pertaining to this
Agreement shall be adjudicated in courts located in Duval County, Florida.
     21. Successors. This Agreement may not be assigned by the Employee. In
addition to any obligations imposed by law upon any successor to the Company,
the Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the stock,
business and/or assets of the Company, to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. Failure of the
Company to obtain such assumption by a successor shall be a material breach of
this Agreement. The Employee agrees and consents to any such assumption by a
successor of the Company, as well as any assignment of this Agreement by the
Company for that purpose. As used in this Agreement, “Company” shall mean the
Company as herein before defined as well as any such successor that expressly
assumes this Agreement or otherwise becomes bound by all of its terms and
provisions by operation of law. This Agreement shall be binding upon and inure
to the benefit of the parties and their permitted successors or assigns.
     22. Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
     23. Attorneys’ Fees. If any party finds it necessary to employ legal
counsel or to bring an action at law or other proceedings against the other
party to interpret or enforce any of the terms hereof, the party prevailing in
any such action or other proceeding shall be promptly paid by the other party
its reasonable legal fees, court costs, litigation expenses, all as determined
by the court and not a jury, and such payment shall be made by the
non-prevailing party no later than the end of the Employee’s tax year following
the Employee’s tax year in which the payment amount becomes known and payable;
provided, however, that following the Employee’s termination of employment with
the Company, if any party finds it necessary to employ legal counsel or to bring
an action at law or other proceedings against the other party to interpret or
enforce any of the terms hereof, the Company shall pay (on an ongoing basis) to
the Employee to the fullest extent permitted by law, all legal fees, court costs
and litigation expenses reasonably incurred by the Employee or others on his
behalf (such amounts collectively referred to as the “Reimbursed Amounts”);
provided, further, that the Employee shall reimburse the Company for the
Reimbursed Amounts if it is determined that a majority of the Employee’s claims
or defenses were frivolous or without merit. Requests for payment of Reimbursed
Amounts, together with all documents required by the Company to substantiate
them, must be submitted to the Company no later than ninety (90) days after the
expense was incurred. The Reimbursed Amounts shall be paid by the Company within
ninety (90) days after receiving the request and all substantiating documents
requested from the Employee. The payment of Reimbursed Amounts during the
Employee’s tax year will not impact the Reimbursed Amounts for any other taxable
year. The rights under this Section 23 shall survive the termination of
employment and this Agreement until the expiration of the applicable statute of
limitations.
     24. Severability. If any section, subsection or provision hereof is found
for any reason whatsoever to be invalid or inoperative, that section, subsection
or provision shall be deemed severable and shall not affect the force and
validity of any other provision of this

11



--------------------------------------------------------------------------------



 



Agreement. If any covenant herein is determined by a court to be overly broad
thereby making the covenant unenforceable, the parties agree and it is their
desire that such court shall substitute a reasonable judicially enforceable
limitation in place of the offensive part of the covenant and that as so
modified the covenant shall be as fully enforceable as if set forth herein by
the parties themselves in the modified form. The covenants of the Employee in
this Agreement shall each be construed as an agreement independent of any other
provision in this Agreement, and the existence of any claim or cause of action
of the Employee against the Company, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement by the Company of
the covenants in this Agreement.
     25. Notices. Any notice, request, or instruction to be given hereunder
shall be in writing and shall be deemed given when personally delivered or three
(3) days after being sent by United States Certified Mail, postage prepaid, with
Return Receipt Requested, to the parties at their respective addresses set forth
below:
To the Company:
Fidelity National Financial, Inc.
601 Riverside Avenue
Jacksonville, FL 32204
Attention: Chief Executive Officer
To the Employee:
Michael L. Gravelle
601 Riverside Ave
Jacksonville, FL 32204
     26. Waiver of Breach. The waiver by any party of any provisions of this
Agreement shall not operate or be construed as a waiver of any prior or
subsequent breach by the other party.
     27. Tax Withholding. The Company or an affiliate may deduct from all
compensation and benefits payable under this Agreement any taxes or withholdings
the Company is required to deduct pursuant to state, federal or local laws.
     28. Code Section 409A. To the extent applicable, it is intended that this
Agreement and any payment made hereunder shall comply with the requirements of
Section 409A of the Code, or an exemption or exclusion therefrom and any related
regulations or other guidance promulgated with respect to such Section by the
U.S. Department of the Treasury or the Internal Revenue Service (“Code
Section 409A”), provided that for the avoidance of doubt, this provision shall
not be construed to require a gross-up payment in respect of any taxes, interest
or penalties imposed on the Employee as a result of Code Section 409A. Any
provision that would cause the Agreement or any payment hereof to fail to
satisfy Code Section 409A shall have no force or effect until amended in the
least restrictive manner necessary to comply with Code Section 409A, which
amendment may be retroactive to the extent permitted by Code Section 409A. Each
payment under this Agreement shall be treated as a separate payment for purposes
of Code Section 409A.

12



--------------------------------------------------------------------------------



 



In no event may Employee, directly or indirectly, designate the calendar year of
any payment to be made under this Agreement. All reimbursements and in-kind
benefits provided under this Agreement shall be made or provided in accordance
with the requirements of Code Section 409A, including, without limitation, that
(i) in no event shall reimbursements by the Company under this Agreement be made
later than the end of the calendar year next following the calendar year in
which the applicable fees and expenses were incurred; (ii) the amount of in-kind
benefits that the Company is obligated to pay or provide in any given calendar
year shall not affect the in-kind benefits that the Company is obligated to pay
or provide in any other calendar year; (iii) the Employee’s right to have the
Company pay or provide such reimbursements and in-kind benefits may not be
liquidated or exchanged for any other benefit; and (iv) in no event shall the
Company’s obligations to make such reimbursements or to provide such in-kind
benefits apply later than the Employee’s remaining lifetime. The Employee
acknowledges that he has been advised to consult with an attorney and any other
advisors of Employee’s choice prior to executing this Agreement, and the
Employee further acknowledges that, in entering into this Agreement, he has not
relied upon any representation or statement made by any agent or representative
of Company or its affiliates that is not expressly set forth in this Agreement,
including, without limitation, any representation with respect to the
consequences or characterization (including for purpose of tax withholding and
reporting) of the payment of any compensation or benefits hereunder under
Section 409A of the Code and any similar sections of state tax law.
     IN WITNESS WHEREOF the parties have executed this Agreement to be effective
as of the date first set forth above.

            FIDELITY NATIONAL FINANCIAL, INC.
      By:   /s/ William P. Foley, II        Its:  Executive Chairman of the
Board                        MICHAEL L. GRAVELLE              /s/ Michael L.
Gravelle     

13